Citation Nr: 1213891	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  11-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for unauthorized medical care provided at Villages Regional Hospital from September 22, 2010, to September 24, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of a Department of Veterans Affairs (VA) Medical Center that denied payment or reimbursement of expenses for unauthorized medical care provided by Villages Regional Hospital in The Villages, Florida, from September 22, 2010, to September 24, 2010.  

The Board acknowledges that the Veteran was scheduled for a January 2012 Travel Board hearing at the VA Regional Office in St. Petersburg, Florida.  However, he died in advance of that scheduled hearing and, thus, his hearing request was rendered moot.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).


FINDINGS OF FACT

1.  In February 2012, the Board received confirmation that the Veteran had died in May 2011.  

2.  At the time of his death, the Veteran had a claim for payment or reimbursement of unauthorized medical expenses pending at the Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in May 2011.  At the time of his death, he had a claim for payment or reimbursement of unauthorized medical expenses pending before the Board.  However, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).

As the Veteran's claim has been rendered moot by his death, it is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  A request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2010) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the Veteran under 38 U.S.C.A. § 5121(a).  VA will issue regulations governing the rules and procedures for substitution upon death.  Until those regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA facility and RO from which the claim originated. 


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


